Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered February 11, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and certain identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court that the police were justified in stopping the defendant and detaining him until the arrival of the victim, who then identified the defendant as one of the men who had robbed him (see, People v Hicks, 68 NY2d 234). Since the victim’s "unequivocal on-the-scene identification of the defendant” provided probable cause for the arrest, *491the search incidental to the arrest was proper (see, People v Williams, 150 AD2d 410; People v White, 117 AD2d 127).
We also find that the trial court properly denied the defendant’s request to charge the affirmative defense to robbery in the first degree provided by Penal Law § 160.15. There was no proof, by a preponderance of the evidence, to warrant such a charge (see, People v Gilliard, 72 NY2d 877).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.